Per Curiam.
The decree of May 21, 1928 fixed the value of Mr. Wells’ services to that date at at least $3,000 and authorized the trustees to pay Mr. Wells such amount and relieved the trustees from further accountability therefor. This adjudication is binding on all parties and was not waived by the petition in this proceeding. We determine the value of Mr. Wells’ services since such accounting to be $200.
All concur. Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ. [See 246 App. Div. 192.]
Decree modified on the law and facts by decreasing the surcharge of the trustee’s account from $5,125 to $2,425, and as modified affirmed, without costs.